DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The rejection of claim(s) 1-8, and 11-15 under 35 U.S.C. 102a1 as being anticipated by JP 2012-184339 is withdrawn in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claim(s) 1, 5, 7, and 9-11 under 35 U.S.C. 103 as being unpatentable over Valsecchi et al. (US 2013/0237462) is withdrawn in view of Applicant’s amendments.

The rejection of claim(s) 15 under 35 U.S.C. 103 as being unpatentable over Valsecchi et al. (US 2013/0237462) in view of JP 2012-184339 (based on the Japanese document and English translation submitted by Applicant) is withdrawn in view of Applicant’s amendments.

Claim(s) 1-6, 8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-184339 (based on the Japanese document and English translation submitted by Applicant) in view of Shimizu et al. (US 2012/0315504).
JP 2012-184339 discloses a lubricant composition useful as a lubricating layer for a magnetic recording medium (abstract).  Lubricants L-1 and L-2 correspond to formula X-(A-B-D)3 of claim 1 as follows:


    PNG
    media_image1.png
    233
    383
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    301
    470
    media_image2.png
    Greyscale

In each compound, the central linking group X is trivalent.  The central linking group of L-1 is heterocyclic (claim 5) and corresponds to segment (23) in claim 11.  The central linking group of L-2 is a hydrocarbon (claim 2), an aromatic ring (claim 4) and a trivalent atom group having a cyclic planar structure as per claim 6 and corresponds to segment (21) in claim 11.  The central linking group of the third compound is a hydrocarbon (claim 2) and an aliphatic ring (claim 3) and corresponds to segment (20) in claim 11.
Segment A in each compound reads on the claimed “linking group including at least one hydroxyl group” and further meets the limitations of claim 8. Segment B in each compound is a perfluoropolyether and Segment D is each compound is a polar trifluoromethyl group.
	JP 2012-184339 fails to teach an endgroup “D” that is a “polar group or substituent having a polar group at the end” wherein the polar group is “a hydroxyl group, a carboxyl group, an amino group or an aminocarboxyl group.”  Instead, JP 2012-184339 discloses a terminal CF3- group.
Shimizu et al. teaches that it was known in the art to add hydroxyl groups to perfluoropolyether lubricants used for magnetic recording media wherein the presence of hydroxyl groups at both the terminals of the molecule and within the molecular chain itself would allow for reduction in lubricant thickness (and thus, flying height)- see para [0002]-[0007].  Shimizu teaches a lubricant compound that is similar to that disclosed by JP 2012-184339 wherein the hydroxyl-containing endgroups attached to the perfluoropolyether chains in the molecule are selected from a group including -OCH2CH(OH)CH2OH (see abstract).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the CF3- endgroups taught by JP 2012-184339 with the -OCH2CH(OH)CH2OH endgroups taught by Shimizu et al. in order to improve lubricant bonding to the recording medium surface and thereby reduce lubricant thickness and flying height.  One of ordinary skill in the art would have had a reasonable expectation of success in making such a substitution given the similarities between the perfluoropolyether lubricant molecules taught by both Shimizu et al. and JP 2012-184339.
	With regard to claim 12, the reference does not explicitly disclose the molecular weight of the compounds therein but MW can be calculated given the exact compound structures.  Compound L-2 has a MW of approximately 2619 g/mol ( 81F(19 g/mol) + 78C(12 g/mol) + 12O(16 g/mol) +24H (1 g/mol)). At least this value anticipates the claimed range.  The other compounds disclosed have similar MW that fall within the claimed range of 1000-10000.
With regard to claims 13-14, paragraph [0098] of the English translation submitted by IDS discloses the use of the compounds noted above for a lubricant layer on top of a protective layer in a magnetic recording medium.
With regard to claim 15, see paragraph [0212] of the English machine translation and Table 1. 

Claim(s) 1-2, 4, 6 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2012/0315504).
Shimizu et al. disclose a magnetic recording medium and perfluoropolyether lubricant for use therewith formed from a compound as follows:


    PNG
    media_image3.png
    101
    309
    media_image3.png
    Greyscale

Segment “Z” formed from -CH2CH(OH)CH2O- reads on the claimed linking group A including a hydroxyl group. Segment “R” reads on the claimed linking group B having a perfluoropolyether chain.  And segment “X” including -OH, -O(CH2)mOH, and -OCH2CH(OH)CH2OH, reads on the claimed group D formed from a substituent with a hydroxyl group at the end. 
 The compound described above fails to disclose the trivalent X group as claimed and instead discloses a divalent -C6H4- group.  However, Shimizu et al. teaches that the lubricant of their invention can be formed using a bivalent or trivalent reactant group as follows:

    PNG
    media_image4.png
    127
    311
    media_image4.png
    Greyscale

or; 

    PNG
    media_image5.png
    207
    322
    media_image5.png
    Greyscale

or;

    PNG
    media_image6.png
    177
    302
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute either reactant d2 or d1 for reactant b1 to form a lubricant compound having a trivalent “X” group, wherein “X” would be as follows:
 
    PNG
    media_image7.png
    115
    124
    media_image7.png
    Greyscale
.
This X group also reads on the hydrocarbon of claim 2, the aromatic ring of claim 4, the tetrahedral central carbon of claim 6,  and formula “(8)” in claim 11.
With regard to claim 10, segment “X” taught by Shimizu et al.  includes -OCH2CH(OH)CH2OH, which reads on the claimed formula 7-1.
With regard to claim 12, Shimizu et al discloses that the number average molecular weight for the perfluoropolyether chains (“B”, as claimed) are within the preferred range of 500-800 (See para [0021]).  In an embodiment using the reactants shown as compound d1 or d2, above, the number average molecular weight of the lubricant would fall within the claimed range of 1000-100000.  
With regard to claims 13-15, see para [0043]-[0044].

Response to Arguments
Applicant’s arguments filed 6/23/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514. The examiner can normally be reached Mon, Tues, Thurs, Fri 9-1pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Holly Rickman/               Primary Examiner, Art Unit 1785